         Case 1:21-cr-00123-PLF Document 34 Filed 08/11/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                   :
                                           :       Case No. 21-CR-00123 (PLF)
              v.                           :
                                           :
VITALI GOSSJANKOWSKI,
                                           :
                     Defendant.            :

                                    NOTICE OF FILING

      The government requests that the attached discovery letter, dated August 11, 2021, be
made part of the record in this case.

                                                   Respectfully submitted,

                                                   CHANNING D. PHILLIPS
                                                   Acting United States Attorney


                                            By:    /s/ Cara A. Gardner
                                                   Cara A. Gardner
                                                   Assistant United States Attorney
                                                   D.C. Bar 1003793
                                                   U.S. Attorney’s Office
                                                   555 4th Street, N.W.
                                                   Washington,
                                                   D.C. 20530
                                                   202-252-7009
                                                   Cara.Gardner@usdoj.gov
